DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 09/24/2021.
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
The amendment filed 09/24/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 09/24/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 7-10
(1) “Applicant's amended claim 1 provides safety and liveness improvements by using compute nodes and a computer network to implement replicas and a client that exchange votes and certificates in a manner that uses different quorum sizes for the replicas and the client. Thus, similar to the claims in MasterCard, Applicant's amended claim 1 integrates the flexible BFT protocol into a practical application using the compute nodes and computer network and satisfies prong 2 of step 2(A).” – page 9

(3) “Since Applicant's amended claim 1 satisfies prong 2 of step 2A by integrating the flexible BFT protocol into a practical application, the analysis need not reach step 2B. As such, Applicant's claim 1 and its dependents recite statutory subject matter. Applicant has amended claims 8 and 15 in similar fashion to claim 1. For the reasons set forth above, Applicant's claims 8 and 15 and their dependents recite statutory subject matter.” – page 10
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”, “Mathematical Concepts”, or “Mental Process”.  Clearly, the steps of the claimed process are directed to and recite steps to approve a monetary transaction as using a blockchain transaction in a replicated service which falls under the sub-grouping of fundamental economic practices and/or Mathematical Concept as mathematical relationships. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as 
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., N replicas on computer nodes, a computer network, N replicas over the computer network, instructions that are executable on a processor, a block chain transaction, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Applicant asserts that the amended claim 1,  including additional elements, is similar to the claims in MasterCard International Incorporated (PTAB, Aug. 19, 2020) and Example 41 and therefore the amended claim 1 integrates the flexible BFT protocol into a 
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of transforming… the first votes into a certificate, receiving… plurality of certificates, transforming… the plurality of certificates into an approval of the transaction, transmitting… the approval of the transaction to the N replicas for recording, receiving… certificates satisfying a threshold qc*N of the N replicas are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of approving a monetary transaction as using a block chain transaction.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0068] and [00105]: the Flexible BFT protocol, a block chain transaction, decentralized public ledger of all transactions, the block chain network, all cryptocurrency transactions, a general purpose computer selectively activated or configured by a computer program, and various general purpose machines.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “BFT protocol” and “nodes”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of approving a monetary transaction as using a block chain transaction, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method of approving a monetary transaction as a block chain transaction in a replicated service which contains the steps of receiving, determining, transmitting, setting, and withdrawing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process, claim 8 is direct to a non-transitory computer-readable medium, and claim 15 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method of approving a monetary transaction as a block chain transaction in a replicated service is akin to the abstract idea subject matter grouping of: Certain .  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: deploying… N replicas… N being a positive integer, exchanging… first votes on a value for a transaction proposed, transforming… the first votes into a certificate, transforming… the plurality of certificates into an approval of the transaction, setting… fractional value qc, changing… when the alive-but-corrupt replicas, and withdrawing… the first vote by transmitting.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic practices and/or Mathematical Concepts as mathematical relationships.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transforming… the first votes into a certificate, receiving… plurality of certificates, transforming… the plurality of certificates into an approval of the transaction, transmitting… the approval of the transaction to the N replicas for recording, receiving… certificates satisfying a threshold qc*N of the N replicas do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “N replicas, compute nodes, a computer network, alive-but-corrupt replicas, Byzantine replicas, a block chain transaction, a processor, qr*N of the N replicas, qc*N of the N replicas, and (qc+qr-1)*N”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0068] and [00105], the Flexible BFT protocol, a block chain transaction, decentralized public ledger of all transactions, the block chain network, all cryptocurrency transactions, a general purpose computer selectively activated or configured by a computer program, and various general purpose machines) as tools to perform an abstract idea or generally linking the use of the judicial exception to a particular technological environment or field of use). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., N replicas, compute nodes, a computer network, alive-but-corrupt replicas, Byzantine replicas, a block chain transaction, a processor, qr*N of the N replicas, qc*N of the N replicas, and (qc+qr-1)*N) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9, and 16, the step of “setting the fractional value qc based on an expected number of alive-but-corrupt replicas and Byzantine replicas.”, in claims 3, 10, and 17, the step of “wherein qc is set such that the expected number of alive-but-corrupt replicas and Byzantine replicas is less than (qc + qr - 1)*N.”, in claims 4, 11, and 18, the step of “wherein the number of first votes change when one or more of the alive-but-corrupt replicas and the Byzantine replicas withdraw the first vote.”, in claims 5, 12, and 18, the step of “wherein the first vote is a YES vote, and the alive-but-corrupt replicas and the Byzantine replicas withdraw the first vote by transmitting a NO vote in place of the YES vote.”, in claims 6, 13, and 19, the step of “wherein the transaction proposal is for a monetary transaction, and wherein the client sets qc based on an amount of the monetary transaction.”, and in claims 7, 14, and 20, the step of “wherein the transaction proposal is for a block chain transaction.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and/or mathematical relationships but for the recitation of a generic computer component. Generating a certification for a monetary transaction using a block chain transaction is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process of generating a certification for a monetary transaction using a block chain transaction in order to approve the transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        January 5, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2021